 


109 HRES 755 EH: Providing for consideration of the bill (H.R. 513) to amend the Federal Election Campaign Act of 1971 to clarify when organizations described in section 527 of the Internal Revenue Code of 1986 must register as political committees, and for other purposes.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 755 
In the House of Representatives, U. S., 
 
April 5, 2006 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 513) to amend the Federal Election Campaign Act of 1971 to clarify when organizations described in section 527 of the Internal Revenue Code of 1986 must register as political committees, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 513) to amend the Federal Election Campaign Act of 1971 to clarify when organizations described in section 527 of the Internal Revenue Code of 1986 must register as political committees, and for other purposes. The bill shall be considered as read. The amendment in the nature of a substitute recommended by the Committee on House Administration now printed in the bill, modified by the amendment numbered 1 for printing in the Congressional Record pursuant to clause 8 of rule XVIII, shall be considered as adopted. All points of order against the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate on the bill, as amended, equally divided and controlled by the chairman and ranking minority member of the Committee on House Administration; and (2) one motion to recommit with or without instructions. 
 
Karen L. HaasClerk. 
